DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. The examiner thoroughly reviewed the applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
Applicant’s argument:  “The Applicants have amended Claim 1 thereby overcoming the rejection of Claim 1…”
Examiner’s response:  The applicant has amended claim 1 to include new limitations and have newly entered claims 2-20, which are now to be considered in the prior art rejection in the following action.  On review of the cited reference Elledge, the amendments to prior claim 1 do not appear to overcome the scope and disclosure of this reference as the newly entered limitations can be found within the Elledge reference. Further there is no attempt at explaining how the newly amended limitations serve to overcome the cited reference.  As such the ground of rejection for claim 1 are maintained and newly entered claims 2-20 newly considered in the action that follows.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Double Patenting
The previous Double Patenting rejections are currently withdrawn in light of the amendments to the claims.  Please note any Double Patenting rejections made in this action are to address the newly entered claim limitations and are not withdrawn.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10628645. Although the claims at issue are not identical, they are not patentably distinct from each other because although the .
Claim 1 is encompassed by claims 1, 2 and 7 of the ‘645 patent
Claim 2 is encompassed by claim 3 of the ‘645 patent
Claim 3 is encompassed by claim 4 of the ‘645 patent
Claim 4 is encompassed by claim 5 of the ‘645 patent
Claim 5 is encompassed by claim 6 of the ‘645 patent
Claim 6 is encompassed by claim 7 of the ‘645 patent
Claim 7 is encompassed by claim 8 of the ‘645 patent
Claim 8 is encompassed by claim 9 of the ‘645 patent
Claim 9 is encompassed by claim 10 of the ‘645 patent
Claim 10 is encompassed by claim 11 of the ‘645 patent
Claim 11 is encompassed by claim 12 of the ‘645 patent
Claim 12 is encompassed by claim 13 of the ‘645 patent
Claim 13 is encompassed by claim 14 of the ‘645 patent
Claim 14 is encompassed by claims 1, 2 and 7 of the ‘645 patent
Claim 15 is encompassed by claim 3 of the ‘645 patent
Claim 16 is encompassed by claim 4 of the ‘645 patent
Claim 17 is encompassed by claim 5 of the ‘645 patent
Claim 18 is encompassed by claim 11 of the ‘645 patent
Claim 19 is encompassed by claim 13 of the ‘645 patent
Claim 20 is encompassed by claim 14 of the ‘645 patent


Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 11, line 1; ‘processor s’ should read “processor is”.  
In claims 1 and 14 ‘loaded with reference code’ should read “loaded with a reference code” for antecedent clarity specifically when ‘another reference code’ is established in dependent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112






The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 7 recites “wherein said reference code further comprises a preamble and cyclic redundancy data”.  There is no support in the disclosure for the reference code to include or incorporate a preamble or cyclic redundancy data.  A review of the specification and of the drawings reveals that this limitation is not taught in the in the disclosure, and represents a new matter situation given that this claimed limitation has been added via an amendment.
Note that after a review of the specification and drawings as well as the ‘Wands’ factors an enablement rejection has not been applied because it not believed that undue experimentation would be required to enable one of skill in the art.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8, 9, 11, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elledge (US Pub 20070252697).
Re claims 1 and 14, Elledge discloses an interrogator and the associated method thereof loaded with reference code including a tag identification code (Paragraphs 14-16, 27-28, 36-40) from a radio frequency identification (RFID) tag associated with an RFID object (Paragraphs 14-16, 27-28, 36-40) and comprising a processor (Paragraphs 6-9, 14-16, 27-28, 31-33, 36-38 – computer connection to control and interface with the interrogation element) configured to: 
produce an excitation signal (Paragraphs 6, 9, 14-16, 28, 31, 36-38) for said RFID tag (Paragraphs 6, 9, 14-16, 28, 31, 36-38); 

compare (Paragraphs 6, 9, 14-16, 28, 36-38) said reference code (Paragraphs 6, 9, 14-16, 28, 36-38) to said reply code (Paragraphs 6, 9, 14-16, 28, 36-38) to verify a presence of said RFID tag (Paragraphs 6, 9, 14-16, 28, 36-38); and 
provide an alert (Paragraphs 14-16, 32-33, 38) upon verifying said presence (Paragraphs 14-16, 32-33, 38) of said RFID tag (Paragraphs 14-16, 32-33, 38).

Re claims 2 and 15, Elledge discloses the interrogator and associated method as recited in Claims 1 and 14, and further discloses wherein said interrogator (Paragraphs 14-16, 25, 27-28, 36-40) is loaded with another reference code (Paragraphs 13-14, 17-18, 25, 28, 34-37) including another tag identification code (Paragraphs 14-16, 25, 27-28, 36-40) from another radio frequency identification (RFID) tag associated with another RFID object (Paragraphs 14-16, 25, 27-28, 36-40) and said processor is configured to: 
receive another reply code (Paragraphs 6-9, 14-16, 25, 27-28, 31, 36-38 – database shows the use of more than one reference code, while the disclosed corridor/conveyor belt implementation show clearly the capacity for a second item to be detected) including at least a portion of said another tag identification code (Paragraphs 6-9, 14-16, 25, 27-28, 36-38 – ability to match the received ID to the stored ID) from 
compare (Paragraphs 6, 9, 14-16, 25, 28, 36-38) said another reference code to said another reply code (Paragraphs 6, 9, 14-16, 25, 28, 36-38) to verify said presence of said another RFID tag (Paragraphs 6, 9, 14-16, 25, 28, 36-38).

Re claims 3 and 16, Elledge discloses the interrogator and associated method as recited in Claims 2 and 15, and further discloses wherein said processor is configured to provide another alert (Paragraphs 14-16, 25, 28, 32-33, 38) upon verifying said presence of said another RFID tag (Paragraphs 14-16, 25, 28, 32-33, 38).

Re claim 5, Elledge discloses the interrogator as recited in Claim 1, and further wherein said processor is configured to receive said reference code from a database (Paragraphs 13-14, 17-18, 28, 34-37).

Re claim 6, Elledge discloses the interrogator as recited in Claim 1, and further wherein said tag identification code (Paragraphs 13-14, 17-18, 28, 32, 34-38) includes information about said RFID object (Paragraphs 13-14, 17-18, 28, 32, 34-38).

Re claim 9, Elledge discloses the interrogator as recited in Claim 1, and further wherein further comprising a keyboard or a data port (Paragraphs 28, 34-37) configured to provide an interface to enter said reference code (Paragraphs 28, 34-37).



Re claims 11 and 19, Elledge discloses the interrogator and associated method as recited in Claims 1 and 14, and further wherein said processor is configured to provide a command to control receiving (Paragraphs 6-9, 14-16, 27-28, 31-33, 36-38) said reply code from said RFID tag (Paragraphs 6-9, 14-16, 27-28, 31-33, 36-38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elledge as applied to claims 1 and 14 above and further in view of Sajkowsky (herein after Saj) (US Pub 20040257224).
Re claims 4 and 17, Elledge discloses the interrogator and associated method as recited in Claims 1 and 14; but fails however to explicitly disclose wherein said processor cannot initially verify said presence of said RFID tag and is further configured to: produce another excitation signal for said RFID tag, receive said reply code including said at least a portion of said tag identification code from said RFID tag in response to said another excitation signal; compare said reference code to said reply code to verify said presence of said RFID tag; and provide said alert upon verifying said presence of said RFID tag.
This design is however disclosed by Saj.  Saj discloses wherein said processor cannot initially verify said presence of said RFID tag and is further configured to: produce another excitation signal for said RFID tag (Paragraphs 7, 37, 48, limitations of claim 16), receive said reply code including said at least a portion of said tag identification code from said RFID tag (Paragraphs 7, 37, 48, limitations of claim 16) in response to said another excitation signal (Paragraphs 7, 37, 48, limitations of claim 16); compare said reference code to said reply code (Paragraphs 7, 37, 48, limitations of claim 16) to verify said presence of said RFID tag (Paragraphs 7, 37, 48, limitations 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Elledge in order to incorporate the verification signaling as shown in Saj in order to allow the system to verify a condition should there be any instance of interference or computational uncertainty in the collected data and thereby allow for a reduction if not elimination of false alarms scenarios.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elledge as applied to claim 1 above, and further in view of Smith (US Pub 20050263591).
Re claim 7, Elledge discloses the interrogator as recited in Claim 1, but fails however to explicitly disclose wherein said reference code further comprises a preamble and cyclic redundancy data.
This design is however disclosed by Smith.  Smith discloses wherein said reference code further comprises a preamble (Paragraphs 125-126) and cyclic redundancy data (Paragraphs 125-126).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Elledge to incorporate the signaling structure as shown in Smith in order to incorporate known and understood signal and frame structuring conventions to ensure that the signal is efficiently and effectively communicated from the interrogated element.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elledge as applied to claims 1 and 14 above and further in view of Strong (US Pub 20030007473).
Re claims 10 and 18, Elledge discloses the interrogator and associated method as recited in Claims 1 and 14; but fails however to explicitly disclose wherein said processor is 3Appl. No. 16/853,673 Reply to Examiner's Office Action dated July 13, 2020configured to control an energy of and/or an interrogation period for said excitation signal for said RFID tag.
This design is however disclosed by Strong.  Strong discloses wherein said processor is 3Appl. No. 16/853,673 Reply to Examiner's Office Action dated July 13, 2020configured to control an energy (Paragraphs 51-54, 100-101, 117) of and/or an interrogation period (Paragraphs 51-54, 100-101, 117) for said excitation signal for said RFID tag (Paragraphs 51-54, 100-101, 117).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Elledge to incorporate the signaling control as shown in Strong in order to allow for lower resource consumption and reducing a scanners overall effects on a communication environment by allowing for the interrogation signaling to smartly and dynamically be adjusted in order to best perform the overall scanning and to best perform scanning in a given instance to focus the scan on a desired area or element.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elledge as applied to claims 11 and 19 above and further in view of Fukuoka (US Pub 20040065733).
 wherein said command is configured to cause said RFID tag to be quiet.
This design is however disclosed by Fukuoka.  Fukuoka discloses wherein said command is configured to cause said RFID tag to be quiet (Paragraph 53).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Elledge to incorporate the tag control as shown in Fukuoka in order to reduce the cluttering of a given communication environment with changing amounts and locations of tags while reducing the overall resource consumption of the processing by eliminating for periods of time the processing of unwanted interrogation responses.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elledge as applied to claim 1 above, and further in view of Garber (US Patent 6448886).
Re claim 13, Garber discloses the interrogator as recited in Claim 1, but fails however to explicitly disclose wherein said interrogator is a portable interrogator.
This design is however disclosed by Garber.  Garber discloses wherein said interrogator is a portable interrogator (Figure 13; Col. 6 lines 56-63, Col. 14 lines 45-67, Col. 15 lines 46-51).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Elledge to incorporate the portable nature of the interrogation element as shown in Garber in order to allow for a more .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631